Citation Nr: 1046319	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-24 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent prior to 
October 15, 2008 and in excess of 20 therefrom for malunion, 
status post fracture of the left proximal ulna with limitation 
and pain on motion (major).

2.  Entitlement to a rating in excess of 30 percent for left 
ulnar nerve entrapment.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified at a 
Board hearing at the RO in January 2008.

The issues on appeal were before the Board in June 2008 and 
February 2009 when they were remanded for additional evidentiary 
development.  

The  issues of entitlement to service connection for a 
radial nerve injury and for a median nerve injury of the 
left upper extremity have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Prior to October 15, 2008, the service-connected malunion, 
status post fracture of the left proximal ulna is manifested by 
limitation of flexion to 130 degrees.  

2.  As of October 15, 2008, the service-connected malunion, 
status post fracture of the left proximal ulna is manifested by 
limitation of flexion to 75 degrees and limitation of extension 
to 75 degrees.  

3.  As of April 24, 2009, the service-connected malunion, status 
post fracture of the left proximal ulna is manifested by 
limitation of flexion to 90 degrees and limitation of extension 
to 70 degrees.  

4.  During the appeal period, the service-connected left ulnar 
nerve entrapment is manifested by, at most, very mild atrophy of 
the thenar prominence and an inability to reverse the fingers 
which equates to no more than moderate incomplete paralysis of 
the left ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent prior to October 15, 2008 for malunion, status post 
fracture of the left proximal ulna with limitation and pain on 
motion (major), have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5206, 5207, 5208 
(2010).

2.  The criteria for assignment of a 30 percent evaluation for 
the service-connected malunion, status post fracture of the left 
proximal ulna based on limitation of flexion and assignment of a 
separate 20 percent evaluation based on limitation of extension 
from October 15, 2008 to April 23, 2009, have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5024, 5206, 5207, 5208 (2010).

3.  The criteria for assignment of a 20 percent evaluation for 
the service-connected malunion, status post fracture of the left 
proximal ulna based on limitation of flexion and assignment of a 
separate 10 percent evaluation based on limitation of extension 
from April 24, 2009, to the present, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5206, 5207, 5208 (2010).

4.  The criteria for entitlement to a rating in excess of 30 
percent for left ulnar nerve entrapment have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings for the service-connected 
left elbow and ulnar nerve disabilities via August 2003, June 
2008 and July 2008 VCAA letters.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the August 2003, June 2008 and July 
2008 VCAA letters and he was provided with notice of the types of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal in a March 2006 
letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issues adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  Physical examinations were conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected elbow and ulnar nerve disabilities.  The examiners 
recorded the Veteran's subjective complaints.  Other pertinent 
symptomatology was reported.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations or 
opinions concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issues on appeal which are adjudicated by this decision.  Under 
the circumstances of this particular case, no further action is 
necessary to assist the appellant.  

General increased ratings criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


Entitlement to a rating in excess of 10 percent prior to October 
15, 2008 and in excess of 20 therefrom for malunion, status post 
fracture of the left proximal ulna with limitation and pain on 
motion (major).

The service-connected malunion, status post fracture of the 
proximal ulna is evaluated as 10 percent disabling prior to 
October 15, 2008 and 20 percent disabling as of October 15, 2008 
under Diagnostic Code 5010-5206.  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.

Degenerative arthritis, established by X-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The range of motion for the elbow on flexion and extension, 
respectively, are rated under Diagnostic Codes 5206 and 5207.  

The Board notes that under Diagnostic Code 5206, a noncompensable 
rating is warranted if flexion is limited to 110 degrees for 
either the major or minor hand; a 10 percent rating is warranted 
if flexion is limited to 100 degrees for either the major or 
minor hand; a 20 percent rating is warranted if flexion is 
limited to 90 degrees for either the major or minor hand; a 30 
percent rating is warranted if flexion is limited to 70 degrees 
on the major side; a 40 percent rating is warranted if flexion is 
limited to 55 degrees on the major side; and a 50 percent rating 
is warranted if flexion is limited to 45 degrees on the major 
side.

Under Diagnostic Code 5207, a 10 percent rating is warranted if 
extension is limited to 45 degrees; a 10 percent rating is 
warranted if extension is limited to 60 degrees; a 20 percent 
rating is warranted if extension is limited to 75 degrees; a 20 
percent rating is warranted if extension is limited to 90 degrees 
on the minor side and a 30 percent rating if it is on the major 
side; a 30 percent rating is warranted if extension is limited to 
100 degrees on the minor side and a 40 percent rating if it is on 
the major side; and a 40 percent rating is warranted if extension 
is limited to 110 degrees on the minor side and 50 percent rating 
if it is on the major side.

Under Diagnostic Code 5208, a 20 percent rating may also be 
assigned when forearm flexion is limited to 100 degrees and 
extension is limited to 45 degrees. 

Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus deformity 
with ununited fracture of the head of the radius in either the 
minor or major forearm.  A 50 percent evaluation may be assigned 
for Flail Joint of the minor elbow and a 60 percent rating for 
the major elbow.  

Under Diagnostic Code 5210, nonunion of the radius and ulna, with 
a flail false joint, warrants a 40 percent rating for the minor 
upper extremity and a 50 percent rating for the major upper 
extremity. 

Under Diagnostic Code 5211, a 10 percent evaluation is warranted 
for nonunion of the ulna with bad alignment.  A 20 percent 
evaluation requires nonunion of the ulna of the major or minor 
upper extremity in the lower half. A 20 percent evaluation for 
the minor arm and a 30 percent evaluation for the major arm 
requires nonunion in the upper half of the minor extremity with 
false movement and without loss of bone substance or deformity, 
and a 30 percent evaluation for the minor arm and a 40 percent 
for the major arm requires loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  

Under Diagnostic Code 5212, a 10 percent evaluation is warranted 
for nonunion of the radius with bad alignment.  A 20 percent 
evaluation requires nonunion of the radius of the major or minor 
upper extremity in the upper half. A 20 percent evaluation for 
the minor extremity and a 30 percent evaluation for the major 
extremity, are also provided for nonunion in the lower half with 
false movement and without loss of bone substance.  A 30 percent 
evaluation for the minor extremity and a 40 percent evaluation 
for the major extremity require nonunion in the lower half with 
false movement with loss of bone substance or deformity. 

Limitation of supination of either forearm to 30 degrees or less 
warrants a 10 percent evaluation.  Limitation of pronation of the 
forearm of the minor upper extremity warrants a 20 percent 
evaluation if motion is lost beyond the last quarter of the arc 
and the hand does not approach full pronation, for the major 
extremity it is 30 percent.  Bone fusion with loss of supination 
and pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed in full 
pronation, near the middle of the arc or in moderate pronation, 
it is 30 percent for the major extremity.  A 30 percent 
evaluation requires that the minor hand be fixed in 
hyperpronation or supination, it is 40 percent for the major 
extremity.  38 C.F.R. 4.71a, Diagnostic Code 5213.

Normal range of motion of the elbow is to 145 degrees in flexion 
and to 0 degrees in extension.  Normal range of motion of the 
forearm is to 80 degrees in pronation and to 85 degrees in 
supination.  Normal range of motion of the wrist is to 45 degrees 
in ulnar deviation, to 20 degrees in radial deviation, to 70 
degrees in dorsiflexion, and to 80 degrees in palmar flexion.  38 
C.F.R. §4.71, Plate I.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

An April 2003 VA clinical record indicates the Veteran sought 
treatment for left elbow pain.  He was working as a security 
guard and his activities were limited by his elbow.  

In June 2003, the Veteran reported significant left arm pain on 
the radial distribution.  He reported difficulty holding objects.  
The pain had been increasing for the last five years.  The 
assessment was that it appears to be radiculopathy from a chronic 
nerve injury more closely related to the radial nerve.  

In July 2003, the Veteran submitted a claim of entitlement to an 
increased rating for his service-connected left elbow disability.  

In August 2003, the Veteran complained of left elbow pain.  
Physical examination revealed an intact range of motion.  

In October 2003, the Veteran complained of left arm numbness, 
weakness and pain which was affecting his ability to work.  

At the time of a November 2003 VA joints examination, the Veteran 
reported constant pain in his elbow.  The pain did not flare.  
The Veteran reported numbness in the left forearm which extended 
from the left elbow down to the half of the hand involving the 
left thumb, left index finger, and left middle finger.  He also 
reported weakness in the left hand making it difficult to pick 
things up.  His current job entailed writing reports which was 
difficult as he wrote with his left hand.  Physical examination 
of the left elbow revealed external deformity of the left elbow 
indicating likely degenerative joint changes in the left elbow.  
The range of motion was done with attention to pain, fatigue, 
weakness, and incoordination, and with repetitive movement, the 
flexion is from 10 degrees to 140 degrees.  There was discomfort 
in the left elbow during range of motion testing.  Left forearm 
supination and pronation appeared to be within normal limits.  
The examiner opined that the Veteran had ulnar nerve entrapment 
likely secondary to the service-connected fracture of the left 
elbow.  

April 2005 VA clinical record indicated the Veteran reported 
persistent pain in the left elbow.  Physical examination revealed 
extension limited to 70 degrees.  

On VA examination in July 2005, the Veteran reported that he had 
fractured his left wrist ten weeks prior.  The Veteran reported 
constant pain in the left elbow, not in a flare up fashion.  He 
reported numbness and pain in the left forearm which extended 
into the left thumb, index and middle fingers.  This was present 
before the wrist fracture.  He used a brace which helped support 
his weight when he rode.  He had difficulty at his job working 
security as he had to write.  He had also had difficulty washing 
the dishes and fishing.  Physical examination revealed the 
Veteran was using a brace on his left forearm.  There was 
external deformity of the left elbow and an X-ray was referenced 
as revealing some arthritic changes.  A healed, nontender 
surgical scar was present on the elbow.  The range of motion was 
flexion from 10 to 130 degrees.  The Veteran complained of pain 
with the range of motion.  There was no additional range of 
motion loss due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Left forearm supination and pronation 
appeared to be unremarkable.   An X-ray of the left elbow was 
interpreted as revealing an old healed intercondylar fracture of 
the humerus with secondary traumatic arthritis.  The condition 
was stable with no active process in the left elbow.  

In December 2007, the Veteran's supervisor wrote that the Veteran 
performed excellent work with the exception of his writing skills 
which were deteriorating.  

The Veteran testified before the undersigned in January 2008 that 
his arm symptomatology had increased in the last five years.  He 
experienced numbness in two fingers which impaired his writing 
ability at work.  He had excruciating pain from the elbow to the 
left fingers.  He worked at a morgue and had difficulty moving 
bodies.  He was left handed.  He had problems at work due to 
intense pain and limitation of motion in his hands and especially 
his three fingers.  His writing was almost illegible.  He had 
reduced grip strength when compared to the past.  He estimated 
that he missed four or five days of work.  He had never been 
terminated due to his disability.  He had been at his current job 
for 40 years.  He estimated he wrote for 5 or 5 1/2 hours out of an 
8 hour work day.  He could not use a computer because he reported 
his fingers would stick.    

In June 2008, the Veteran's supervisor wrote that the Veteran 
handwriting had been getting worse.  It was hard to read the 
writing and he was not able to lift the 50 pound weight limit.  
The author did not think they could keep the Veteran employed 
much longer due to difficulty with the left arm.  

At the time of a VA joints examination in October 2008, the 
Veteran reported pain and weakness.  Flexion was from 36 to 76 
degrees with pain beginning at 36 degrees and ending at 76 
degrees.  There was no additional limitation of motion after 
repetitive use.  Extension was from 76 to 36 degrees with pain 
beginning at 76 degrees and ending at 36 degrees.  There was no 
additional limitation of motion after repetitive use.  Supination 
was from 0 to 80 degrees with pain beginning at 60 degrees and 
ending at 80 degrees.  Ulnar deviation was from 0 to 27 degrees 
with pain beginning at 20 degrees and ending at 27 degrees.  
Radial deviation was from 0 to 5 degrees with pain beginning and 
ending at 5 degrees.  Dorsiflexion was from 0 to 24 degrees with 
pain beginning at 20 degrees and ending at 24 degrees.  Palmar 
flexion was from 0 to 32 degrees with pain begin at 32 degrees 
and ending at 32 degrees.  Supination was to 80 degrees and 
pronation to 80.  Flexion was 76 degrees.  The examiner opined 
that there would be significant effects on the Veteran's 
occupation due to lifting, carrying, difficulty reaching and 
decreased upper extremity strength and pain.  

A private physician wrote in December 2008 that the Veteran 
indicated he had constant elbow, forearm, wrist and hand pain, 
numbness in the ulnar distribution, functional decline in the 
left hand, more problems writing and using the hand, and 
hypersensitivity in the ulnar distribution.  It was noted that 
the Veteran was independent in all areas and was performing part 
time work as a security officer.  Physical examination revealed 
the left elbow range of motion was from 35 to 75 degrees, mild 
loss of pronation and supination.  

The most recent examination for compensation and pension purposes 
was conducted in April 2009.  The Veteran complained of 
continuous pain in the left elbow without flares.  He did not use 
a brace or any assistive device.  He reported he had difficulty 
lifting objects and using his left upper extremity in general.  
He reported he was left handed.  He was having difficulty writing 
reports as a security guard so he retired from the job around 
January 2009 because of the difficulty in writing.  He reported 
fishing was difficult.  Physical examination revealed no 
instability in the left elbow.  The range of motion goes from 70 
degrees of extreme extension to 90 degrees of extreme flexion.  
The Veteran complained of pain in the whole range of motion from 
70 degrees to 100 degrees on flexion of the elbow.  There was no 
additional loss of motion due to pain, fatigue, weakness, lack of 
endurance following repetitive use.  The examiner opined that the 
Veteran did have traumatic arthritis in the elbow which was 
secondary to the service-connected fracture of the left elbow.  
The range of motion was noted and the Veteran had pain during the 
entire range of motion.  The Veteran did not have ankylosis of 
the left elbow within the meaning of complete immobility but he 
did have significant reduction in the range of motion of his left 
elbow.  The Veteran did not have marked cubitus varus or cubitus 
valgus deformity.  The fracture was united with the use of open 
reduction internal fixation.  The pertinent assessment was 
compound fracture of the left elbow status post surgical 
reduction with traumatic arthritis secondary to the fracture.  

A VA clinical record dated in October 2009 includes the 
annotation that the Veteran continues to work 40 hours weekly 
doing security.  The Veteran reported there was no change in the 
chronic discomfort in the left elbow.  

A VA clinical record dated in January 2010 reveals the Veteran 
was still working.  

The Board finds that an increased rating is warranted for the 
service-connected malunion, status post fracture of the left 
proximal ulna when the disability is evaluated under Diagnostic 
Code 5206 based on limitation of flexion of the elbow, as 
detailed below.  

The clinical record dated in August 2003 indicates the range of 
motion of the left extremity was intact.  At the time of the 
November 2003 VA joints examination, the range of motion for 
flexion was from 10 degrees to 140 degrees.  At the time of the 
July 2005 VA examination, flexion was limited from 10 degrees to 
130 degrees.  At the time of the October 15, 2008 VA examination, 
flexion was determined to be from 36 degrees to 76 degrees.  The 
private physician wrote in December 2008 that the range of motion 
of the left elbow was from 35 degrees to 75 degrees.  At the time 
of the most recent VA examination on April 24, 2009, the range of 
motion for flexion was determined to be to either 90 degrees or 
100 degrees.  The Board finds the above fact pattern demonstrates 
that the service-connected left elbow disability more nearly 
approximates a 10 percent evaluation prior to October 2008 and a 
30 percent evaluation as of October 2008 based on limitation of 
flexion.  The restriction in flexion of 76 and 75 degrees noted 
at the time of the October 2008 VA examination and by the private 
physician in December 2009 is closer to approximating a 30 
percent evaluation than a 20 percent evaluation under Diagnostic 
Code 5206.  As of the time of the April 2009 VA examination, 
however, the limitation of flexion meets the criteria for a 20 
percent evaluation.   Prior to October 2008, the evidence does 
not support a finding that the symptomatology resulted in 
limitation of flexion of greater than 10 degrees and from October 
24, 2009, the evidence does not support a finding that the 
symptomatology resulted in limitation of flexion to 70 degrees or 
less.  In fact, the most recent evidence of record in the form of 
the April 2009 VA examination indicates that the range of motion 
of flexion of the left extremity had increased to either 90 
degrees or 100 degrees.  As the examiner did not indicate which 
number was the correct figure, the Board will use the 90 degrees 
figure.  This warrants a 20 percent evaluation.  

The Board finds that an increased rating is warranted for the 
left elbow injury when it is evaluated under Diagnostic Code 5207 
based on limitation of extension.  The Board can find no legal 
prohibition against assigning separate evaluations for the 
service-connected elbow under both Diagnostic Code 5206 and 5207.  
The Board finds the situation here is analogous to assignment of 
separate ratings for both limitation of extension and limitation 
of flexion of the knee which has already been found to be 
permissible under pertinent laws and regulations.  

The clinical record dated in August 2003 indicates the range of 
motion of the left extremity was intact.  At the time of the 
November 2003 VA joints examination, the range of motion for 
extension was not quantified.  At the time of the July 2005 VA 
examination, the range of motion for extension was not 
quantified.  At the time of the October 2008 VA examination, 
extension was determined to be from 76 degrees to 36 degrees.  
The private physician wrote in December 2008 that the range of 
motion of the left elbow was from 35 degrees to 75 degrees.  The 
physician did not indicate if this was limitation of extension, 
limitation of flexion or both.  At the time of the most recent VA 
examination in April 2009, the range of motion for extension was 
determined to be 70 degrees.  

The Board finds that the above referenced symptomatology equates 
to a non-compensable evaluation prior to October 2008, a 20 
percent evaluation as of the time of the October 2008 VA 
examination and a 10 percent evaluation as of the time of the 
April 2009 VA examination.  

An increased rating is not warranted under Diagnostic Code 5208 
as there is no evidence of record documenting that the 
symptomatology associated with the service-connected left elbow 
disability is manifested by limitation of flexion to 100 degrees 
and limitation of extension of 45 degrees.  

An increased rating is not warranted under Diagnostic Code 5209 
as the competent evidence of record indicates that the Veteran 
does not experience other impairment of the elbow such as flail 
joint or joint fracture with marked cubitus varus or cubitus 
valgus deformity with ununited fracture of the head of the 
radius.  The examiner who conducted the most recent VA 
examination in April 2009 specifically found that the Veteran did 
not have marked cubitus varus or cubitus valgus deformity.  

An increased rating is not warranted under Diagnostic Code 5210, 
as there is no competent evidence of record indicating that the 
service-connected left elbow injury is productive of nonunion of 
the radius and ulna, with a flail false joint.  

An increased rating is not warranted under Diagnostic Code 5211, 
as there is no competent evidence documenting that the service-
connected left elbow disability is manifested by malunion of the 
ulna with bad alignment, nonunion in the lower half or nonunion 
in the upper half with false movement, loss of bone substance or 
deformity.  

The Board finds that an increased rating is not warranted for the 
service-connected left elbow disability when it is evaluated 
under Diagnostic Code 5213 based on impairment of supination and 
pronation.  The competent evidence of record does not document 
that supination is limited to 30 degrees or less.  The evidence 
does not support a finding that limitation of pronation of the 
forearm equates to loss of motion beyond the last quarter of the 
arc and the hand does not approach full pronation.  There is no 
competent evidence documenting bone fusion with loss of 
supination and pronation of the forearm nor evidence that the 
hand is fixed in supination or hyperpronation, near the middle of 
the arc or in moderate pronation.  There is also no competent 
evidence documenting that the hand is fixed in hyperpronation or 
supination.  The August 2003 VA clinical record indicated that 
the range of motion was intact at that time.  At the time of the 
November 2003 VA examination, it was determined that range of 
motion for supination and pronation was within normal limits.  At 
the time of the July 2005 VA examination, supination and 
pronation appeared to be unremarkable.  At the time of the 
October 2008 VA examination, supination was to 80 degrees and 
pronation was to 80 degrees.  It is not apparent how this 
measurement was made but it does not document a compensable 
disability under Diagnostic Code 5213.  In December 2008, the 
private physician noted only mild loss of pronation and 
supination.  The most recent VA examination which was conducted 
in April 2009 did not quantify any range of motion for supination 
and pronation.  

The Board finds that above determinations which are based on 
limitation of motion are not altered by application of 38 C.F.R. 
§ 4.40, 4.45, 4.59 upon consideration of pain on use or during 
flares of pain.  The Board notes the Veteran has reported during 
the VA examinations that the entire range of motion of his left 
elbow is painful.  The clinical records do not reflect the level 
of impairment alleged at the time of the VA examinations.  The 
clinical records reflect complaints of chronic pain but do not 
indicate that the entire range of motion of the Veteran's left 
arm was painful.  The Board finds that, if such symptomatology 
was present, the Veteran would have reported this consistently to 
the clinicians from whom he sought treatment for his left elbow.  
The Veteran did not indicate such a level of impairment at the 
time of his January 2008 hearing before the undersigned.  The 
private physician who wrote the January 2008 letter did not 
indicate that the Veteran's entire range of motion was painful.  
The lay statements associated with the claims file from co-
workers do not reflect such a level of impairment.  

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant. 38 C.F.R. § 
4.40. The Board finds that, while the Veteran is competent to 
report his elbow pain, the effects of pain reasonably shown to be 
due to the Veteran's service-connected left elbow disability are 
contemplated in the ratings assigned previously and by this 
decision.  There is no indication that pain, due to disability of 
the left elbow, causes functional loss greater than that 
contemplated by the evaluations previously assigned or assigned 
herein.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.  


Entitlement to a rating in excess of 30 percent for left ulnar 
nerve entrapment.

The left ulnar entrapment has been evaluated as 30 percent 
disabling under Diagnostic Code 8516.  Under this Diagnostic 
Code, mild incomplete paralysis of either extremity warrants a 10 
percent rating.  Moderate incomplete paralysis warrants a rating 
of 30 percent rating for the major extremity.  Severe incomplete 
paralysis warrants a 40 percent rating for the major extremity.  
A maximum evaluation of 60 percent is warranted for the major 
extremity for complete paralysis of the ulnar nerve of the major 
upper extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the ring 
and little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion of 
the wrist.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  Disability from neurological 
disorders is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With partial 
loss of use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.120.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

In July 2003, the Veteran submitted a claim of entitlement to an 
increased rating for his service-connected left elbow disability.  

In August 2003, the Veteran complained of left elbow pain.  
Physical examination revealed an intact range of motion.  A nerve 
conduction study was referenced as revealing significant 
abnormality in the ulnar region.  

In October 2003, the Veteran complained of left arm numbness, 
weakness and pain which was affecting his ability to work.  
Physical examination revealed mild muscle wasting in the left 
hand (interossei) and mildly diminished left hand grip.  

At the time of a November 2003 VA joints examination, the Veteran 
reported constant pain in his elbow.  The pain did not flare.  
The Veteran reported numbness in the left forearm which extended 
from the left elbow down to the half of the hand involving the 
left thumb, left index finger, and left middle finger.  He also 
reported weakness in the left hand making it difficult to pick 
things up.  His current job entailed writing reports which was 
difficult as he wrote with his left hand.  The grasp in the left 
hand was reduced by approximately 10 percent when compared with 
the right.  Sensation was reduced in the left index and thumb.  
It was noted that the Veteran was exhibiting radial nerve 
problems but nerve conduction studies indicated problems with the 
ulnar nerve.  The examiner opined that the Veteran had ulnar 
nerve entrapment likely secondary to the service-connected 
fracture of the left elbow.  

On VA examination in July 2005, the Veteran reported that he had 
fractured his left wrist ten weeks prior.  The Veteran reported 
constant pain in the left elbow, not in a flare up fashion.  He 
reported numbness and pain in the left forearm which extended 
into the left thumb, index and middle fingers.  This was present 
before the wrist fracture.  Studies were referenced as revealing 
ulnar nerve entrapment.  He had difficulty at his job working 
security as he had to write.  He had also had difficulty washing 
the dishes and fishing.  The grasp in the left hand was reduced 
by about 20 percent when compared with the right hand.  There was 
reduced sensation to pinprick in all the fingers on the left 
hand.  

In December 2007, the Veteran's supervisor wrote that the Veteran 
performed excellent work with the exception of his writing skills 
which were deteriorating.  

The Veteran testified before the undersigned in January 2008 that 
his arm symptomatology had increased in the last five years.  He 
experienced numbness in two fingers which impaired his writing 
ability at work.  He had excruciating pain from the elbow to the 
left fingers.  He worked at a morgue and had difficulty moving 
bodies.  He was left handed.  He had problems at work due to 
intense pain and limitation of motion in his hands and especially 
his three fingers.  His writing was almost illegible.  He had 
reduced grip strength when compared to the past.  He estimated 
that he missed four or five days of work per month.  He had never 
been terminated due to his disability.  He had been at his 
current job for 40 years.  He estimated he wrote for 5 or 5 1/2 
hours out of an 8 hour work day.  He could not use a computer 
because he reported his fingers would stick.    

In January 2008, a private physician wrote that the Veteran had 
progressive medical problems involving the left arm.  Injuries 
include a fracture of the left elbow years prior which left him 
with a partial radial nerve palsy and ulnar nerve paresthesia.  
It was noted that the Veteran had arthritis in the hand, problems 
with fine manipulation and almost no sensation.  

In June 2008, the Veteran's supervisor wrote that the Veteran's 
handwriting had been getting worse.  It was hard to read the 
writing and he was not able to lift the 50 pound weight limit.  
The author did not think they could keep the Veteran employed 
much longer due to difficulty with the left arm.  

A VA peripheral neuropathy examination was conducted in October 
2008.  The Veteran reported weakness, stiffness, numbness, pain, 
and impaired coordination.  He had difficulty with fine motor 
actions and writing.  The radial, median and ulnar nerves were 
affected.  The Veteran was employed at the time of the 
examination.  The diagnosis was peripheral neuropathy of the left 
median, ulnar and radial nerves.  Moderate paralysis, moderate 
neuralgia as well as moderate neuritis were found to be present.  
The examiner opined that the disability had significant effects 
on the Veteran's occupation due to decreased manual dexterity, 
problems with lifting and carrying and decreased upper extremity 
strength.  

At the time of a VA joints examination in October 2008, the 
Veteran reported pain and weakness.  Ulnar deviation was from 0 
to 27 degrees with pain beginning at 20 degrees and ending at 27 
degrees.  Radial deviation was from 0 to 5 degrees with pain 
beginning and ending at 5 degrees.  Dorsiflexion was from 0 to 24 
degrees with pain beginning at 20 degrees and ending at 24 
degrees.  Palmar flexion was from 0 to 32 degrees with pain begin 
at 32 degrees and ending at 32 degrees.  The examiner opined that 
there was would be significant effects on the Veteran's 
occupation due to lifting, carrying, difficulty reaching and 
decreased upper extremity strength and pain.  

A private physician wrote in December 2008 that the Veteran 
indicated he had constant elbow, forearm, wrist and hand pain, 
numbness in the ulnar distribution, functional decline in the 
left hand, more problems writing and using the hand, and 
hypersensitivity in the ulnar distribution.  It was noted that 
the Veteran was independent in all areas and was performing part 
time work as a security officer.  Physical examination revealed 
the Veteran could not oppose digits 1-5 and interosseous strength 
appeared to be mildly weaker on the left.  

The most recent examination for compensation and pension purposes 
was conducted in April 2009.  An EMG evaluation was referenced as 
revealing that the Veteran had evidence of left ulnar nerve 
entrapment in the elbow.  The examiner noted the Veteran 
complained of pain in the distribution of the middle, ring and 
index fingers which were usually more related to the median nerve 
than the ulnar nerve.  The examiner opined this was related to 
the fracture of the wrist which occurred after the Veteran's 
discharge or it was an overlapping situation.  The examiner 
opined it was likely that the left ulnar nerve entrapment was 
related to the fracture the Veteran had in service.  The Veteran 
complained of continuous pain in the left elbow without flares.  
He did not use a brace or any assistive device.  He reported he 
had difficulty lifting objects and using his left upper extremity 
in general.  He reported he was left handed.  He was having 
difficulty writing reports as a security guard so he retired from 
the job around January 2009 because of the difficulty in writing.  
He reported fishing was difficult.  With regard to neuropathy or 
nerve entrapment, the examiner noted the Veteran complained more 
of pain rather than numbness and he said it goes down from the 
back of the left elbow down to the three middle fingers which is 
the second, third and fourth fingers.  Physical examination 
revealed no instability in the left elbow.  On neurological 
examination, it was noted that there was no muscle atrophy in the 
left forearm or left hand but the Veteran did complain of 
difficulty making a fist and grasp and he makes a fist and grasp 
which is weakened by about 40 to 50 percent when compared with 
the right hand.  The Veteran reported he was unable to oppose the 
fingers with the thumb.  He has a distance of about 1.5 to 2 
centimeters between the fingers and thumb in the left hand when 
he attempts to oppose them.  He was able to fully extend backward 
all the fingers.  The Veteran reported he had great difficulty 
opposing the fingers making a grasp because he gets pain when he 
does that in his left hand.  He reported decreased sensation to 
touch and pinprick.  The examiner opined that, with regard to 
nerve injuries, the Veteran experiences a left ulnar nerve 
entrapment due to service.  The examiner found that he could not 
relate a median nerve entrapment to the service-connected 
disability because of the anatomy of the median nerve and the 
fact that the Veteran had a history of injury to the left wrist 
after service.  The examiner did not see any significant atrophy 
of the muscles of the left hand such as the thenar eminence or 
other muscles.  The pertinent assessment was left ulnar nerve 
entrapment which was likely secondary to the service-connected 
left elbow fracture.  

A VA clinical record dated in October 2009 includes the 
annotation that the Veteran continues to work 40 hours weekly 
doing security.  The Veteran reported there was no change in the 
chronic discomfort in the left elbow.  

A VA clinical record dated in January 2010 reveals the Veteran 
was still working.  

The Board finds the above referenced symptomatology equates, at 
most, to moderate paralysis of the ulnar nerve of the major 
(dominant) hand.  The pertinent evidence of record does not 
indicate that the Veteran experiences a griffin claw deformity 
due to flexor contraction of the ring and little fingers.  None 
of the health care providers who have examined the Veteran have 
noted this symptomatology.  With regard to the presence of 
atrophy of the dorsal interspace and thenar and hypothenar 
prominence, the Board notes the only observation of this 
symptomatology was made at the time of the most recent VA 
examination in April 2009.  At that time, the examiner 
specifically noted that he did not see any significant atrophy of 
the muscles of the left hand such as the thenar prominence or 
other muscles.  There is no finding in the medical evidence that 
the service-connected ulnar nerve injury is productive of loss of 
extension of the ring and little fingers.  The Veteran's primary 
complaints are regarding his other fingers.  At the time of the 
most recent VA examination, the examiner specifically determined 
that the Veteran was able to fully extend backward all of his 
fingers.  With regard to spreading of the fingers, the Board 
notes the Veteran has complained of weakened grip but has not 
reported an inability to spread his fingers.  No health care 
professional has found that the Veteran was unable to spread his 
fingers.  There is evidence of record that the Veteran had 
problems opposing his digits.  The private physician noted in 
December 2008 that the Veteran could not oppose digits one 
through five.  The examiner who conducted the April 2009 VA 
examination found that the Veteran was unable to oppose his 
fingers with his thumb in his left hand.  To the extent that this 
is considered the "reverse" of an inability to spread the 
fingers, the Board finds this symptomatology is productive of, at 
most, moderate incomplete paralysis.  The extent of the inability 
to oppose the fingers with the thumb is a distance of 1.5 to 2 
centimeters which the Board finds to be a very small distance.  
There is no finding in the medical evidence that the service-
connected ulnar nerve injury is productive of weakened flexion of 
the wrist.  There are several references to complaints of a 
weakened grip but there is no indication that this results in any 
weakened flexion.  At the time of the most recent VA examination, 
the examiner found that the Veteran was able to dorsiflex and 
palmar flex his wrist but there was no annotation to the effect 
that this movement was weakened.  The Board finds that a weakened 
grip strength does not equate to weakened flexion of the wrist.  

In summary, the service-connected ulnar entrapment of the left 
upper extremity is manifested by, at most, very mild atrophy of 
the thenar prominence.  The pertinent term used by the examiner 
was no significant atrophy.  It is also manifested by an 
inability to reverse the fingers.  However, this inability has 
been found by the Board to be minor.  This symptomatology 
equates, at the very most, to moderate incomplete paralysis of 
the ulnar nerve.  This finding by the Board is supported by the 
report of the October 2008 VA peripheral nerve examination.  The 
examiner specifically opined at that time that the Veteran 
experienced moderate paralysis of the ulnar nerve.  

The Board notes that the examiner who conducted the October 2008 
VA examination also found that the Veteran experienced moderate 
neuralgia and moderate neuritis of the ulnar nerve.  The Board 
finds a rating in excess of 30 percent is not warranted for the 
ulnar nerve injury upon consideration of this evidence as 
assignment of separate disability evaluations for moderate 
neuritis of the ulnar nerve and for moderate neuralgia of the 
ulnar nerve would constitute impermissible pyramiding of 
disability evaluations.  The evaluation of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14.  The Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity and 
would constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  The 
critical element is that none of the symptomatology for any one 
of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.   In the current 
case, the rating criteria for neuritis of the ulnar nerve under 
Diagnostic Code 8616 and the rating criteria for evaluation of 
neuralgia of the ulnar nerve under Diagnostic Code 8716 are 
exactly the same as the rating criteria for evaluation of 
paralysis of the ulnar nerve under Diagnostic Code 8516.  All the 
ulnar nerve symptomatology was considered in assigning the 
current 30 percent rating under that code.  See 38 C.F.R. § 4.14.



Extraschedular consideration

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left elbow and ulnar 
nerve disabilities with the established criteria found in the 
rating schedule for these disabilities shows that the rating 
criteria accurately describe the Veteran's disability levels and 
symptomatology (i.e., limitation of motion, weakness).  Higher 
schedular evaluations are available for increased symptomatology.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that either of the 
service-connected disabilities' manifestations have resulted in 
unusual disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  While the Veteran has alleged 
occupational impairment, the evidence of record indicates that 
the Veteran has maintained employment during the entire appeal 
period.  Accordingly, further consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case. 

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent prior to October 
15, 2008 for malunion, status post fracture of the left proximal 
ulna with limitation and pain on motion (major), is denied.  

Entitlement to assignment of a 30 percent evaluation for the 
service-connected malunion, status post fracture of the left 
proximal ulna based on limitation of flexion and assignment of a 
separate 20 percent evaluation based on limitation of extension 
from October 15, 2008 to April 23, 2009, is granted, subject to 
the laws and regulations governing monetary awards.

Entitlement to assignment of a 20 percent evaluation for the 
service-connected malunion, status post fracture of the left 
proximal ulna based on limitation of flexion and assignment of a 
separate 10 percent evaluation based on limitation of extension 
from April 24, 2009, to the present, is granted, subject to the 
laws and regulations governing monetary awards.

Entitlement to a rating in excess of 30 percent for left ulnar 
nerve entrapment is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


